Gunby, J.
Under the eighth paragraph of C. P. 275, to obtain a sequestration, plaintiff is required to swear that he fears that defendant will part with or dispose of the property during the pendency of the suit — but if he uses in his affidavit the word “ may” instead of “ will,” that is, swears that he fears defendant “may part with, etc.,” the affidavit is sufficient; the words “ may ” and “ will,” used in such connection, are synonymous, according to lexicography, and are so used by the legislature. C. P. 275, 298; 14 An. 36; 25 An. 500.